The court finds that there is error apparent upon the record in the proceedings of the Court of Appeals of Cuyahoga county, to the prejudice of the plaintiffs in error. It is, therefore, considered by *Page 674 
this court that the judgment rendered by the Court of Appeals of Cuyahoga county be, and the same hereby is, reversed and held for naught.
And the court proceeding to render such judgment as said Court of Appeals ought to have rendered, finds that the stocks of Ohio corporations held by the decedent, Virgil P. Kline, at the time of his death were not subject to any inheritance tax under the laws of the state of Ohio and that the state of Ohio is not entitled to assess any inheritance tax against or collect any inheritance tax from the estate of said decedent.
It is, therefore, ordered, adjudged and decreed that the judgment of the Court of Appeals of Cuyahoga county and the judgment of the common pleas court of Cuyahoga county assessing and determining the inheritance tax against the estate of Virgil P. Kline, deceased, be, and they hereby are, reversed and the inheritance tax assessed and determined by the common pleas court is held to be invalid and of no effect and judgment is hereby rendered for the plaintiffs in error.
Judgment reversed and judgment for plaintiffs in error.
MARSHALL, C.J., JONES, MATTHIAS, DAY, KINKADE and STEPHENSON, JJ., concur.
ALLEN, J., not participating. *Page 675